Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of the Application 

1.	The following is a Final Office Action in response to communication received on 2/16/2022.  Claims 1, 3, 6-8, 10-11, 13, and 16-21 have been examined in this application.  
Response to Amendments
2.	Applicant’s amendments to claims 1, 3, 6, 8, 11, 13, 16, 18, and 20 are acknowledged.  Applicant’s cancellation of claims 2, 4-5, 9, 12, and 14-15 are acknowledged. 
Subject Matter Overcoming the Prior Art of Record
3.	As noted below, the Examiner has not applied a prior art rejection to dependent claims 3, 7, 13, and 17 in view of Applicant’s amendments to the independent claim.  However the claims have been rejected under other grounds as detailed in the Office Action below. 
Response to Arguments 
4.	On pages 15-18 of Remarks, Applicant continues to argue the claims should not be rejected under 101 because the claims are similar to the findings in DDR Holdings, and in particular, the claims include features that are for addressing an Internet-centric 
	Again as discussed on pages 4-5 of the response to arguments section in the Non-Final Office Action dated 11/16/2021 (cited herein):
	The Examiner has carefully considered Applicant's arguments however, the
Examiner respectfully disagrees.
	Specifically DDR Holdings claims were regarding computer interfaces as
detailed in the cited sections of the Federal Register below (Federal Register Vol. 79,
No. 241 Tuesday December 16, 2014" 5. DOR Holdings, LLC v. Hotels.com L.P. (U.S.
Patent No. 7,818,399)):
	-"The court considered several proposed characterizations of the abstract idea,
including "making two Web pages look the same,' 'syndicated commerce on the
computer using the Internet' and 'making two e-commerce Web pages look alike by using licensed trademarks, logos, color schemes and layouts," and "that an online
merchant's sales can be increased if two Web pages have the same 'look and feel"'
	- " In particular, the claim addresses the problem of retaining Web site visitors
from being diverted from host's Web site to an advertiser's web site, for which "the
claimed solution is necessary rooted in computer technology in order to overcome a
problem specifically arising in the realm of computer networks""
	- "The court held that, unlike in Ultramerical, the claim does not generically recite
"use the Internet" to perform a business practice, but instead recites a specific way to
automate the creation of a composite Web page by an outsource provider that
incorporates elements from multiple sources in order to solve a problem face by Web
sites on the Internet."
	The above is unlike the present application since the idea of calculating a
revenue based on various collected inputs to determine which ad to provide to a user
exists outside the realm of computer technology and computer networks, for example
providing ads to local users who have previously purchased products (e.g. repeat
customer) than new customers who are a distance from the store because they would
likely offer better return on investment.
	The fact that some of these inputs, like previous user click data, and outputs
providing the ad to a user terminal recite use of a computer or computer data does not
mean the claims are not automatically eligible under 101. Rather instead such
elements merely recite additional limitations that have not been considered a practical application or significantly more by the courts as detailed below herein and in the 101
rejection.” 
	With respect to specific elements argued on pages 15-18 of Remarks in response to the above, the Examiner respectfully continues to disagree the claims are similar to DDR Holdings based on the argued elements.  

	Secondly with respect to the various types of gathered characteristics claimed on pages 16-18 of Remarks, these merely recite data gathering under the practical application step as detailed in the 101 rejection below and reconsidering these elements under the significantly more step merely recites (a) receiving or transmitting data over a network, e.g. using the Internet to gather data, (b) automating mental tasks, or (c) presenting offers and gathering statistics, as detailed in the 101 rejection below.  Therefore these limitations merely recite limitations that have previously been found by the courts not to be enough to qualify as significantly more (inventive concept). 
	Third, and finally with respect to the elements argued in view of the DDR Holdings decision analysis above applicant’s arguments with respect to the elements of receiving a request for an advertisement from a user terminal and providing it to a user terminal merely recite  (a) Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)), (b) 
	Therefore the Examiner respectfully disagrees and maintains that the present application is not similar to the findings in the DDR Holdings decision.
5.	On pages 18 of Remarks, Applicant argues the claims are not similar to Ultramerical.  The Examiner has not cited the claims as being analogous to the determinative facts in Ultramerical as the reason for the pending 101 rejection so the Examiner finds the argument moot. 
6.	On page 19 of Remarks, Applicant argues the 112 a/ first paragraph rejection. In view of Applicant’s amendments and response the previous 112 a/first paragraph rejection has been withdrawn. 
7.	 On pages 19-22 of Remarks, Applicant argues the 103 rejection in view of Applicant’s amendments.  The Examiner has updated the 103 rejection in view of Applicant’s amendments including those that further define the meaning of “visiting users” and clicking users”.  

Claim Rejections - 35 USC § 101
8.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

9. 	Claims 1, 3, 6-8, 10-11, 13, and 16-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
	The claim(s) recite(s) calculating a revenue value based on various collected inputs
to determine which ad to provide to a user.
	Calculating a revenue value based on various collected inputs to determine which ad
to provide to a user is (1) a mental process, (2) a mathematical calculation which is in a
groupings of mathematical concepts, and (3) subject matter where the commercial or legal
interaction is advertising, marketing or sales activities or behaviors which is a certain
method of organizing human activity, and hence the claims include an abstract idea.
	This judicial exception is not integrated into a practical application because the
claims merely recite limitations that are not indicative of integration into a practical
application in that the claims merely recite:
	(1) Adding the words "apply it" (or an equivalent) with the judicial exception, or mere
implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)). Specifically as recited in the claims:
	(a) by processing circuitry of an information processing apparatus (see claim 1)
	(b) using the terminal/ to the terminal/ by the terminal/from the terminal/from a terminal/ at the terminal/ in the terminal (see claims 1, 11, and 20)
	(c) on the media application/ on a media application (see claims 1, 11, and 20)
	(d) by interface circuitry of the information processing apparatus (see claims 1 and 10)
	(e) an information processing apparatus for/ processing circuitry configured to/ interface circuitry configured to (see claim 11)
	(f) wherein the processing circuitry is further configured to (see claims 13 and 16-18)
	And (g) a non-transitory computer-readable storage medium storing a program
executable by a processor to perform: (see claim 20)
	(2) Adding insignificant extra-solution activity to the judicial exception (See MPEP
2106.05(9)). Specifically as recited in the claims mere data gathering in conjunction with the abstract idea (see claims 1, 3, 6-8, 10-11, 13, and 16-21)
	And (3) Generally linking the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)). Specifically as recited in the claims generally linking the use of the judicial exception to the on line advertising slot or position environment or field of use (see claims 1, 3, 6-8, 10-11, 13, and 16-21)

	(1) Simply appending, well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (see MPEP 2106.05(d) and Berkheimer Memo). Specifically as recited in the claims:
	(a) automating mental tasks (claims 1, 3, 6-8, 10-11, 13, and 16-21) (see July 2015 Update: Subject Matter Eligibility pages 7 and 11 and from page 11 See Benson, 409 U.S. at 65-67; Bancorp, 687 F.3d at 1275; CyberSource, 654 F.3d at 1375).
	(b) receiving or transmitting data over a network, e.g. using the Internet to gather data, (see claims 1, 10-11, and 19-20)(see MPEP 2106.05(d) Well-Understood, Routine, Conventional Activity [R-08.2017] (cited herein): Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and 
	(c) user device requesting content (See claims 1, 11, and 20)
	-Postrel (United States Patent Application Publication Number: US
2005/0149880) paragraph 0029" A user operating a user computing device 30 will request, or pull, primary web content from a content server 48 over a computer network such as the Internet 42 in a manner well known in the art or example, the user may simply enter a URL, such as www.usatoday.com, in a browser window, or he may click on a hyperlink that leads him to the usatoday.com web site, etc. In any event, a URL that requests the usatoday.com web page is sent to the content server 48, and the content server returns the primary content page 2 as shown in FIG. 1 and as well known in the art."
	- Jannink (United States Patent Number: US 7,268,791) column 5 lines 34-42 "In the system shown in FIG. 4, a user 405 of a computer 412 containing a client browser 410 (as is well known and understood in the art) can send a request 415 via a distributed computer network (such as the Internet) to a web server 420. Web server 420 can process the request and ultimately 40 provide the interface for user 405, including the ability to navigate visualized data sets."
	- Lapp et al. (United States Patent Application Publication Number: US
2003/0212833) paragraph 0020 "Therefore, in a manner well known in the art, the client 23 having a web browser 39 and network software may connect in to communicate with a server 19, via a network such as the Internet 21, for user in requesting access to 
	And (d) Presenting offers and gathering statistics (see claims 1, 3, 6-8, 10-11, 13, and 16-21) (see MPEP 2106.05 (d) Well-Understood, Routine, Conventional Activity (cited herein): OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93)
	Examiner's note: the Examiner has reconsidered the previously concluded
insignificant extrasolution activity under the practical application step under the significantly more (inventive concept) step as detailed in the Office Action above.
Claim Rejections - 35 USC § 112
10.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


11.	Claims  1, 3, 6-8, 10-11, 13, and 16-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As per claim 1, Applicant recites determining the identity of the user.  There is insufficient antecedent basis for the limitation, the identity of the user, in the claim (e.g. the limitation identity of the user is not previously recited in the claim).  For the purposes of this examination, the Examiner will interpret the claim as follows: determining an identity of the user. 

	Further claim 11 and 20 recite substantially the same subject matter as discussed above and are accordingly rejected along with their dependents claims on the same grounds as discussed above (13 and 16-19 that depend off of claim 11) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
12.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

13.	Claims 6-7 and 16-17 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Applicant amends claim 1 to recites determining the outcome is further based on the combined user characteristic, the content characteristic, the position characteristic and the third credit characteristic.  Applicant in claim 6 recites determining the outcome based on the combined user characteristic, the combined content characteristic, the third credit characteristic, and the position characteristic.  Claim 6 does not appear to include the previous content characteristic with respect to the third characteristic recited with respect to the outcome in claim 1 instead recites a combined content characteristic with respect to the second characteristic.  Therefore since the outcome in dependent claim 6 recites a different set of factors that do not include the set of factors that determine the outcome in independent claim 1, the claim is improper failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
	Further claim 7 which depends from claim 6 recites substantially the same subject matter and is accordingly rejected under the same grounds as discussed above and is also rejected based on its dependence from claim 6. 
	Further claims 16 and 17 recite substantially the same subject matter as discussed above and are accordingly rejected under the same grounds. 
	  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
14.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
15.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


16. 	Claims 1, 6, 8, 11, 16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Biggs et al. (United States Patent Application Publication Number: US 2011/0047026) further in view of Liu et al. (United States Patent Application Publication Number: US 2017/0178181 ).

	As per claim 1, Biggs et al. teaches A method for publishing multimedia
data, comprising: (see abstract Examiner's note: displaying ads according to an
ad auction).
	receiving a presentation request from a user when a presentation operation on
a media application is detected at the media application; (see paragraphs 0042-0043
and Figure 1, Examiner's note: user either inputs a keyword like a search query which is
used to perform an ad auction).
	in response to the received presentation request, obtaining, by processing
circuitry of an information processing apparatus, (see paragraphs 0051-0052,
Examiner's note: functions can be performed by software running on a computer).
a user identifier of a user using the media application, which is used for determining the identify of a user, and a target media position that is used to publish target multimedia data by the media application; acquiring a plurality of multimedia data to be published; determining, based on a set of characteristics, an outcome associated with each of the plurality of multimedia data when each of the plurality of multimedia data is published at the target media position, (see paragraphs 0013-0014, Examiner's note: providing bids based on keywords (e.g. a user's search term or query), where a user identifier could be a user's search term or query.  Biggs et al. goes on to teach providing ads in specific spots based on calculations like ERPI that take into account for example specific ads spots, ERPI it is noted is shown in further detail in Table 1 of Biggs).
	the set of characteristics including a user characteristic of the user identifier, a first credit characteristic, a second credit characteristic, and a third credit characteristic, (see paragraphs 0013, 0017, 0022, and 0026, Examiner's note: determining which ad to provide to the user take into account a user's search query, which keywords the advertiser wants to bid, as well as historical analysis of a user's click behavior and other users' click behavior).
	the first credit characteristic corresponding to a credit characteristic of the user
that is based on financial data of the user which includes at least one of credit information and a public record of the user that is obtained by using user information filled in various applications in the terminal by the user or by reporting by various applications in the terminal related to finance according to an operation of the user (see paragraphs 0017, 0022, and 0026, Examiner’s note: a user's click behavior is financial data of the user from the advertiser's perspective, since it is how the advertiser is charged for ads (see paragraphs 0001 and 0012-0013) and clicks have value (see paragraph 0019)).
	the second credit characteristic corresponding to a credit characteristic of an
owner group associated with the respective multimedia data, (see paragraphs 0017,

	the third credit characteristic corresponding to a credit characteristic of
users associated with the target media position, the users including visiting users and
clicking users;  Wherein the visiting user is a user that views a target media position within a media application after opening the media application page, and a clicking user is a user that clicks on a target media position after each piece of multimedia data is published at the target media position; (see paragraphs 0014, 0017, 0025-0026 and Table 1, Examiner's note: determining CTR used in the calculation for ERPI based on past click behavior or determining position adjustments used in the calculation for ERPI based on previous behavior.  In paragraph 0025 Biggs teaches that a CTR is the number of times ad in a slot is clicked compared to the number of its it was shown (viewed)).
	selecting, based on the outcomes associated with the plurality of multimedia
data, the target multimedia data from the plurality of multimedia data: and sending, by
interface circuitry of the information processing apparatus, the target multimedia data to
the user to be published on the media application at the target media position (see
paragraphs 0014, 0022, 0025-0026, and 0044, Examiner's note: these paragraphs
discuss how the system provides an advertisement to a user, based on outcomes of
calculations like ERPI which takes into account factors like bids, CPC, CTR, and
position (see Table 1)).
	Wherein the third characteristic further includes a content characteristic of the respective multimedia data, and a position characteristic of the target media position that is determined according to at least context information of the target media position on the media application page, and wherein the determining the outcome associated with the respective multimedia data when the respective multimedia data is published at the target media position comprises: using the user characteristic (see paragraphs 0025-0026, Examiner’s note: CTR takes into account location and keywords). 
	Determining the third credit characteristic based on a visitor credit characteristic associated with the visiting users and a clicker credit characteristic associated with the clicking users; (see paragraphs 0014, 0017, 0025-0026 and Table 1, Examiner's note: determining CTR used in the calculation for ERPI based on past click behavior or determining position adjustments used in the calculation for ERPI based on previous behavior.  In paragraph 0025 Biggs teaches that a CTR is the number of times ad in a slot is clicked compared to the number of its it was shown (viewed)).
	and determining the outcome is further based on the combined user characteristic, the content characteristic, the position characteristic and the third credit characteristic (see paragraphs 0025-0026. Examiner's note: teaches how to calculate the values in table 1 of an ad to provide ads to user, these values are calculated based on the above characteristics).
	While Biggs is in the art of providing web ads to users (see paragraph 0001) and
teaches using user identifiers to provide ads to users like keywords (see paragraph
0013), Biggs does not expressly teach (1) a user using a terminal to receive information
over the internet or more specifically the recited limitations of from a terminal, at the
terminal, using the terminal, by the terminal, to the terminal and (2) forming a combined user characteristic using the first credit characteristic and determining ad based on the combined data.
	However, Liu which is in the art of internet advertising (see paragraphs 0001-
0003) teaches (1) a user using a terminal to receive information over the internet or
more specifically the recited limitations of from a terminal, at the terminal, using the terminal, by the terminal, to the terminal (see paragraphs 0014-0015 and 0019-0020,

computer, a smartphone, a desktop computer, and a Personal Digital Assistant (PDA)).
	(2) forming a combined user characteristic using the first credit characteristic
and determining ad based on the combined data (see paragraphs 0021, 0023, 0029, and 0048,
Examiner's note: teaches determining which ad to provide based on multiple inputs like previous
selection history and things known about the user like residence information, interests, skills,
etc.).
	Before the effective tiling date of the claimed invention it would have been
obvious for one of ordinary skill in the art to have modified Biggs with the
aforementioned teachings from Liu with the motivation of providing a way for a user to receive ads over the internet (see Liu et al. paragraphs 0014-0015 and 0019-0020) as well as providing a way of taking into account multiple pieces of user information to determine which advertisement to provide to a user (see Liu et al. abstract and paragraphs 0002, 0021, and 0023), when providing ads to a web user (see Biggs paragraph 0001 and 0013-0014) and taking in to account user's interest like what the user is searching to provide relevant advertisements (see Biggs et al. paragraph 0013) and past user history (see Biggs paragraphs 0017 and 0026) are all known.
	As per claim 6, Biggs teaches 
	The determining the outcome associated with the respective multimedia data when the respective multimedia data is published at the target media position comprises: determining the second credit characteristic based on credit characteristics and weight coefficients of respective members in the owner group associated with the respective multimedia data; forming a combined content characteristic of the respective multimedia data using the second credit characteristic and the content characteristic (see paragraphs 0013 and 0025-0026, Examiner's note; advertisers bidding on specific keywords these are then adjusted by other factors like CTRs to then provide ads to users). 
Determining the outcome based on the combined user characteristic, the combined content characteristic, and third credit characteristic and the position characteristic (see paragraphs 0025-0026 and Table 1, Examiner's note: teaches using the above characteristics to perform calculations in Table 1 to provide ads to users based on those calculations for example eRPI).
	As per claim 8, Biggs does not expressly teach wherein the
determining the third credit characteristic based on the visitor credit
characteristic associated with the visiting users and the clicker credit
characteristic associated with the clicking users comprises: determining a first
credit distribution characteristic based on respective credit characteristics of the
visiting users in first preset time periods; determining a second credit
distribution characteristic based on respective credit characteristics of the
clicking users in second preset time periods; determining a difference
characteristic between the first credit distribution characteristic and the second
credit distribution characteristic; and forming the third credit characteristic using
the first credit distribution characteristic and the difference characteristic. 
	However, Liu teaches wherein the determining the third credit characteristic based on the visitor credit characteristic associated with the visiting users and the clicker credit characteristic associated with the clicking users comprises: determining a first credit distribution characteristic based on respective credit characteristics of the visiting users in first preset time periods; determining a second credit distribution characteristic based on respective credit characteristics of the clicking users in second preset time periods; determining a difference characteristic between the first credit distribution characteristic and the second credit distribution characteristic; and forming the third credit characteristic using the first credit distribution characteristic and the difference characteristic (see abstract and paragraphs 0033 and 0037, Examiner's note: adjusting user selection rate (e.g. CTR) overtime based on observed data).
	Before the effective filing date of the claimed invention it would have been obvious
for one of ordinary skill in the art to have modified Biggs in view of Liu et al. with the
aforementioned teachings from Liu et al. with the motivation of providing a way to adjust a
CTR based on additional collected or received data (see Liu et al. abstract and paragraphs
0033 and 0037), when adjusting CTRs is known (see Biggs paragraph 0013 and 0030).
	As per claim 11, Biggs teaches An information processing apparatus for publishing multimedia data, comprising: (see paragraph 0009, note: system). 
	processing circuitry configured to: (see paragraphs 0051-0052, Examiner's note: software running on a computer to perform the functions).
	receive a presentation request from a user when a presentation operation on a media application is detected at the media application; (see paragraphs 0042-0043 and Figure 1, Examiner's note: user either inputs a keyword like a search query which is used to perform an ad auction).
	In response to the received presentation request, obtain a user
identifier of a user using the media application, which is used for determining the identity of the user, and a target media position that is used to publish target multimedia data by the media application; acquire a plurality of multimedia data to be published; determine, based on a set of characteristics, an outcome associated with each of the plurality of multimedia data when each of the plurality of multimedia data is published at the target media position, (see paragraphs 0013-0014, Examiner's note: providing bids based on keywords ( e.g. a user's search term or query), where a user identifier could be a user's search term or query. Biggs et al. goes on to teach providing ads in specific spots based on calculations like ERPI that take for example specific ads spots, ERPI it is noted is shown in further detail in Table 1 of Biggs).
	the set of characteristics including a user characteristic of the user
identifier, a first credit characteristic, a second credit characteristic and
a third credit characteristic, (see paragraphs 0013, 0017, 0022, and 0026, Examiner’s note: determining which ad to provide to the user take into account a user's search query, which keywords the user wants to bid, as well as historical analysis of a user's click behavior and other users' click behavior).
	the first credit characteristic corresponding to a credit characteristic of
the user that is based on financial data of the user which includes at least one of credit
information and a public record of the user that is obtained by using user information filled in various applications in the terminal by the user or by reporting by various applications in the terminal related to finance according to an operation of the user, (see paragraphs 0017, 0022, and 0026, Examiner's note: a user's click behavior is financial data of the user from the advertiser's perspective, since it is how the advertiser is charged for ads (see paragraphs 0001 and 0012-0013) and clicks have value (see paragraph 0019)).
	the second credit characteristic corresponding to a credit characteristic
of an owner group associated with the respective multimedia data, (see paragraphs
0017, 0022, and 0026, Examiner's note: bidding on keywords one example in these
paragraphs is car for the advertiser Green Motors)).
	the third credit characteristic corresponding to a credit characteristic of
users associated with the target media position, the users including visiting users and
clicking users; wherein the visiting user is a user that views a target media position within a media application page after opening the media application page, and a clicking user is a user that clicks on a target media position after each piece of multimedia data is published at the target media position; (see paragraphs 0014, 0017, 0025-0026 and Table 1, Examiner's note: determining CTR used in the calculation for ERPI based on past click behavior or determining position adjustments used in the calculation for ERPI based on previous behavior.  In paragraph 0025 Biggs teaches that a CTR is the number of times ad in a slot is clicked compared to the number of its it was shown (viewed)).
	Wherein the third credit characteristic further includes a content characteristic of the respective multimedia data, and a position characteristic of the target media position that is determined according to at least context information of the target media position on the media application page, and wherein the determining the outcome associated with the respective multimedia data when the respective multimedia data is published at the target media position comprises: (see paragraphs 0025-0026, Examiner’s note: CTR takes into account location and keywords). 
	And Use the user characteristic (see paragraph 0013, Examiner’s note: advertisements based on keywords)
	Determining the third credit characteristic based on a visitor credit characteristic associated with the visiting users and a clicker credit characteristic associated with the clicking users; (see paragraphs 0014, 0017, 0025-0026 and Table 1, Examiner's note: determining CTR used in the calculation for ERPI based on past click behavior or determining position adjustments used in the calculation for ERPI based on previous behavior.  In paragraph 0025 Biggs teaches that a CTR is the number of times ad in a slot is clicked compared to the number of its it was shown (viewed)).
	and determining the outcome is further based on the combined user characteristic, the content characteristic, the position characteristic and the third credit characteristic (see paragraphs 0025-0026. Examiner's note: teaches how to calculate the values in table 1 of an ad to provide ads to user, these values are calculated based on the above characteristics).
	While Biggs is in the art of providing web ads to users (see paragraph 0001) and
teaches using user identifiers to provide ads to users like keywords (see paragraph
0013), Biggs does not expressly teach (1) user using a terminal to receive information over the internet or more specifically the recited limitations of From a terminal, at the terminal, using the terminal, by the terminal, to the terminal and (2) forming a combined user characteristic using the first credit characteristic and determining ad based on the combined data.
	However, Liu which is in the art of internet advertising (see paragraphs 0001-
0003) teaches (1) user using a terminal to receive information over the internet or
more specifically the recited limitations of From a terminal, at the terminal, using the
terminal, by the terminal, to the terminal (see paragraphs 0014-0015 and 0019-0020,
Examiner's note: examples of computing devices include a laptop computer, a tablet
computer, a smartphone, a desktop computer, and a Personal Digital Assistant (PDA)).
	(2) forming a combined user characteristic using the first credit characteristic and determining ad based on the combined data (see paragraphs 0021, 0023, 0029, and 0048, Examiner's note: teaches determining which ad to provide based on multiple inputs like previous selection history and things known about the user like residence information, interests, skills, etc.).
 tiling date of the claimed invention it would have been
obvious for one of ordinary skill in the art to have modified Biggs with the
aforementioned teachings from Liu with the motivation of providing a way for a user to receive ads over the internet (see Liu et al. paragraphs 0014-0015 and 0019-0020) as well as providing a way of taking into account multiple pieces of user information to determine which advertisement to provide to a user (see Liu et al. abstract and paragraphs 0002, 0021, and 0023), when providing ads to a web user (see Biggs paragraph 0001 and 0013-0014) and taking in to account user's interest like what the user is searching to provide relevant advertisements (see Biggs et al. paragraph 0013) and past user history (see Biggs paragraphs 0017 and 0026) are all known.
	As per claim 16, Biggs teaches
	The processing circuitry is further configured to: determine the second credit characteristic based on credit characteristics and weight coefficients of respective members in the owner group associated with the respective multimedia data; form a combined content characteristic of the respective multimedia data using the second credit characteristic and the content characteristic; (see paragraphs 0013 and 0025-0026, Examiner's note; advertisers bidding on specific keywords these are then adjusted by other factors like CTRs to then provide ads to users). 
	Determine the outcome based on the combined user characteristic, the combined content characteristic, the third credit characteristic, and the position characteristic  (see paragraphs 0025-0026 and Table 1, Examiner's note: teaches using the above characteristics to perform calculations in Table 1 to provide ads to users based on those calculations for example eRPI).
	As per claim 18,Biggs teaches
	wherein the set of characteristics includes the third credit characteristic, (see
paragraphs 0017, 0022, and 0026, Examiner's note: based on previous user history).
and further includes a content characteristic of the respective multimedia data,
and a position characteristic of the target media position. (see paragraphs 0013-0014,
Examiner's note: discusses different types of auctions for specific keywords including different bids or advertisers and different types of locations for advertisements).
	Biggs does not expressly teach and wherein the processing circuitry is further
configured to: determine a first credit distribution characteristic based on respective
credit characteristics of the visiting users in first preset time periods; determine a
second credit distribution characteristic based on respective credit characteristics of the
clicking users in second preset Ume periods; determine a difference characteristic
between the first credit distribution characteristic and the second credit distribution
characteristic; and form the third credit characteristic using the first credit distribution
characteristic and the difference characteristic.
	However, Liu teaches and wherein the processing circuitry is further
configured to: determine a first credit distribution characteristic based on respective
credit characteristics of the visiting users in first preset time periods; determine a
second credit distribution characteristic based on respective credit characteristics of the
clicking users in second preset time periods; determine a difference characteristic
between the first credit distribution characteristic and the second credit distribution
characteristic; and form the third credit characteristic using the first credit distribution
characteristic and the difference characteristic (see abstract and paragraphs 0033,
0037, and 0074, Examiner's note: adjusting user selection rate (e.g. CTR) overtime
based on observed data).

	As per claim 20, Biggs teaches A non-transitory computer- readable storage medium storing a program executable by a processor to perform: (see paragraphs 0051-0052, Examiner’s note: software running on a computer to perform operations).
	receive a presentation request from a user when a presentation
operation on a media application is detected at the media application; (see paragraphs 0042-0043 and Figure 1, Examiner's note: user either inputs a keyword like a search
query which is used to perform an ad auction).
	In response to the received presentation request obtaining a user identifier of a user using the media application, which is used for determining the identity of the user, and a target media position that is used to publish target multimedia data by the media application; acquiring a plurality of multimedia data to be published; determining, based on a set of characteristics, an outcome associated with each of the plurality of multimedia data when each of the  plurality of multimedia data is published at the target media position, (see paragraphs 0013-0014, Examiner's note: providing bids based on keywords ( e.g. a user's search term or query), where a user identifier could be a user's search term or query. Biggs et al. goes on to teach providing ads in specific spots based on calculations like ERPI that take into account for example specific ads spots, ERPI it is noted is shown in further detail in Table 1 of Biggs).
	the set of characteristics including a user characteristic of the
user identifier, a first credit characteristic, a second credit characteristic, and a third credit characteristic, (see paragraphs 0013, 0017, 0022, and 0026, Examiner's note: determining which ad to provide to the user take into account a user's search query, which keywords the user wants to bid, as well as historical analysis of a user's click behavior and other users' click behavior).
	the first credit characteristic corresponding to a credit characteristic of the user that is based on financial data of the user which includes at least one of credit information and a public record of the user that is obtained by using user information filled in various applications in the terminal by the user or by reporting by various applications in the terminal related to finance according to an operation of the user, (see paragraphs 0017, 0022, and 0026, Examiner's note: a user's click behavior is financial data of the user from the advertiser's perspective, since it is how the advertiser is charged for ads (see paragraphs 0001 and 0012-0013) and clicks have value (see paragraph 0019)).
	the second credit characteristic corresponding to a credit characteristic of an owner group associated with the respective multimedia data, (see paragraphs 0017, 0022, and 0026, Examiner's note: bidding on keywords one example in these paragraphs is car for the advertiser Green Motors)).
	the third credit characteristic corresponding to a credit characteristic of
users associated with the target media position, the users including visiting users and
clicking users, wherein the visiting user is a user that views a target media position within a media application page after opening the media application page, and a clicking user is a user that clicks on a target media position after each piece of multimedia data is published at the target media position; (see paragraphs 0014, 0017, 0025-0026 and Table 1, Examiner's note: determining CTR used in the calculation for ERPI based on past click behavior or 
	selecting, based on the outcomes associated with the plurality of multimedia
data, the target multimedia data from the plurality of multimedia data: and sending, by
interface circuitry of the information processing apparatus, the target multimedia data to
the user to be published on the media application at the target media position (see
paragraphs 0014, 0022, 0025-0026, and 0044, Examiner's note: these paragraphs
discuss how the system provides an advertisement to a user, based on outcomes of
calculations like ERPI which takes into account factors like bids, CPC, CTR, and
position (see Table 1)).
	Wherein the third characteristic further includes a content characteristic of the respective multimedia data, and a position characteristic of the target media position that is determined according to at least context information of the target media position on the media application page, and wherein the determining the outcome associated with the respective multimedia data when the respective multimedia data is published at the target media position comprises: using the user characteristic (see paragraphs 0025-0026, Examiner’s note: CTR takes into account location and keywords). 
	Determining the third credit characteristic based on a visitor credit characteristic associated with the visiting users and a clicker credit characteristic associated with the clicking users; (see paragraphs 0014, 0017, 0025-0026 and Table 1, Examiner's note: determining CTR used in the calculation for ERPI based on past click behavior or determining position adjustments used in the calculation for ERPI based on previous 
	and determining the outcome is further based on the combined user characteristic, the content characteristic, the position characteristic and the third credit characteristic (see paragraphs 0025-0026. Examiner's note: teaches how to calculate tile values in table 1 of an ad to provide ads to user, these values are calculated based on the above characteristics).
	While Biggs is in the art of providing web ads to users (see paragraph 0001) and
teaches using user identifiers to provide ads to users like keywords (see paragraph
0013), Biggs does not expressly teach (1) a user using a terminal to receive information
over the internet or more specifically the recited limitations of from a terminal, at the
terminal, using the terminal, by the terminal, to the terminal and (2) forming a combined user characteristic using the first credit characteristic and determining ad based on the combined data.
	However, Liu which is in the art of internet advertising (see paragraphs 0001-
0003) teaches (1) a user using a terminal to receive information over the internet or
more specifically the recited limitations of From a terminal, at the terminal, using the terminal, by the terminal, to the terminal (see paragraphs 0014-0015 and 0019-0020,
Examiner's note: examples of computing devices include a laptop computer, a tablet
computer, a smartphone, a desktop computer, and a Personal Digital Assistant (PDA)).
	(2) forming a combined user characteristic using the first credit characteristic
and determining ad based on the combined data (see paragraphs 0021, 0023, 0029, and 0048,
Examiner's note: teaches determining which ad to provide based on multiple inputs like previous
selection history and things known about the user like residence information, interests, skills,
etc.).
	Before the effective filing date of the claimed invention it would have been

aforementioned teachings from Liu with the motivation of providing a way for a user to receive ads over the internet (see Liu et al. paragraphs 0014-0015 and 0019-0020) as well as providing a way of taking into account multiple pieces of user information to determine which advertisement to provide to a user (see Liu et al. abstract and paragraphs 0002, 0021, and 0023), when providing ads to a web user (see Biggs paragraph 0001 and 0013-0014) and taking in to account user's interest like what the user is searching to provide relevant advertisements (see Biggs et al. paragraph 0013) and past user history (see Biggs paragraphs 0017 and 0026) are all known.

17. 	Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over
Biggs et al. (United States Patent Application Publication Number: US 2011/0047026)
further in view of Liu et al. (United States Patent Application Publication Number: US
2017/0178181) in view of D'Amore et al. (United States Patent Application Publication
Number: US 2009/0198542).
	As per claim 10, Biggs teaches
	wherein the presentation request includes the user identifier ( see paragraphs 0042-0043, Examiner's note: receiving search or query input from the user).
	Biggs in view of Liu does not expressly teach a user request including device capabilities for ads or more specifically as recited in the claims and the target media position. 
	However, D'Amore et al. which is in the art of ads (see abstract) teaches a user
request including device capabilities for ads or more specifically as recited in the claims
and the target media position (see paragrap!1 0092, Examiner's note: request can
include things like screen size, rendering capabilities, application context, etc.).
	Before the effective filing date of the claimed invention it would have been

the aforementioned teachings from D'Amore et al. with the motivation of providing the
server with information about what the requesting device is capable of (see D'Amore
paragraph 0092), when providing ads on various types of layouts is known (see Biggs
paragraphs 0041, 0043, and 0031 ).
	As per claim 19, Biggs teaches
	wherein the presentation request includes the user identifier (see paragraphs
0042-0043, Examiner's note: receiving search or query input from the user).
	Biggs in view of Liu does not expressly teach a user request including device
capabilities for ads or more specifically as recited in the claims and the target media
position.
	However, D'Amore et al. which is in the art of ads (see abstract) teaches a user
request including device capabilities for ads or more specifically as recited in the claims
and the target media position (see paragraph 0092, Examiner's note: request can
include things like screen size, rendering capabilities, application context, etc.),
	Before the effective filing date of the claimed invention it would have been
obvious for one of ordinary skill in the art to have modified Biggs in view of Liu et al. with the aforementioned teachings from D'Amore et al. with the motivation of providing the
server with information about what the requesting device is capable of (see D'Amore
paragraph 0092), when providing ads on various types of layouts is known (see Biggs
paragraphs 0041, 0043, and 0031 ).

18. 	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Biggs et al.
(United States Patent Application Publication Number: US 2011/0047026) further in

in view of Chandran (United States Patent Application Publication Number: US
2008/0059352).
	As per claim 21, Biggs in view of Liu does not expressly teach
wherein the credit information includes at least one of credit card documentation!
bank loan documentation and a personal asset record, and the public record
includes at least one of an individual housing provident fund and individual
insurance.
	However, Chandran which like Biggs is in the art of providing ads based on known information to a user that have the expected value (see abstract) teaches wherein the credit information includes at least one of credit card documentation, bank loan documentation, and a personal asset record, and the public record includes at least one of an individual housing provident fund and individual insurance (see paragraph 0031, 0047, and 0055, Examiner's note: teaches different information known about tile user to provide targeted credit card offers or ads like purchasing habits or special interests where this information can be provided to the system from a third party).
	Examiner's note: While multiple have been shown in the efforts or compact
prosecution only one or the alternatives of credit information or public record are
required in the claims since claim 1 only requires one of credit information or public
record. Further while only one is required by the claims other alternatives can be found
in related prior art of record section below i-n  (the above claim however is not rejected under this art, this is merely provided for applicant's convenience in the efforts of compact prosecution).
	Before the effective filing date of the claimed invention it would have been

aforementioned teachings from Chandran with the motivation of providing additional
user identifiers to target advertisements to (see Chandran 0031, 0047, and 0055), when
targeting ads to users based on various variables is known (see Biggs 0013-0014
 and 0025-0027).
Conclusion
19.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
20.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
	a.	 Lester (United States Patent Number: US 7,363,302) teaches a method of
promoting or demoting an ad from one spot to another spot ( see abstract and title)
	b. 	Jain et al. (United States Patent Application Publication Number: US2007/0038508) teaches a normalized click through pricing where the effective bids are based

	c. 	Wiseman et al. (United States Patent Application Publication
Number: US 2008/0040221) teaches determining an ad presentation order based on one or
more of a bid, a click through rate of the advertisement and a conversion rate of the
advertisement (see abstract)
	d. 	Schroedl et al. (United States Patent Application Publication Number:
US 2009/0138362) teaches context-adaptive shaping of relevance scores for position
auctions (see title and abstract)
	e. 	Yue et al. (United States Patent Application Publication Number: US
2010/0023394) teaches delivering advertisements based on user characteristic information
to increase the click ratio of the advertisement (see title and abstract)
	f. 	Song et al. (United States Patent Application Publication Number: US
2010/0106594) teaches a system for displaying the optimal advertising based on click
statistics (see title, abstract, and Figure 2)
	g. 	Torigoe et al. (United States patent Application Publication Number:
US 2010/0250361) teaches providing ads based on predicted CTR (see abstract and
Figure 8)
	h.	 Stayavolu et al. (United States Patent Application Publication Number:
US 2010/0185534) teaches comparing a user's current insurance policy to other policies
and providing an advertisement (see paragraph 0026)
	i. 	Lee (United States Patent Application Publication Number: US
2012/0066004) teaches using the user's current insurance premium information to provide
related ads (See paragraph 0064, 0082, and abstract)
	j.	 Kulkarni et al. (United States Patent Application Publication number: US
2013/0325548) teaches providing alternative policy offerings (ads) based on the user's
current insurance policy (see paragraph 0153)
Leff et al. (United States Patent Application Publication Number: US
2008/0228598) teaches paragraph 0054 "Some messages may include a targeted
advertisement. An advertisement may be sent to a user based on known attributes
associated with the user, such as age, sex, location, martial status, health, religion,
political affiliation, credit score, and so forth"
	m.	 Lin (United States Patent Application Publication Number: US
2009/0024462) teaches paragraph 0007 "The present invention advantageously
Provides a method, system and computer program product for providing targeted advertising to consumers based on a variety of attributes including credit score"
	n. 	Rice et al. (United States Patent Application Publication Number: US
2013/0111519) teaches paragraph 0084 "Such information includes, but is not limited
to, personas, credit score requirements, income requirements, interest profiles,
demographic information, and other profiling information that describes the advertiser's
Target audience for the advertisement"
	o. 	Amit et al. (United States Patent Application Publication Number: US
2013/0325585) teaches optimizing revenue in a system based on different advertising
layouts (see abstract)
	p. 	Muthukrishnan (United States Patent Application Publication Number: US 2010/0198694) teaches allocating advertisement to slots on a webpage based on a determined optimal webpage configuration (see abstract and Figure 3A) 
	q. 	Silverman et al. (United States Patent Application Publication Number: US 2010/0138291) teaches adjusting bids based on predicted performance in an auction (see abstract and Figure 3) 
Kesari et al. (United States Patent Application Publication Number: US 2011/0231241) teaches personalizing ads based on click propensity (see abstract and title) 
	s.	Els et al. (United States Patent Number: US 10,002,368) teaches recommending advertisements placements based on performance scores (see abstract) 
	t.	Zhang et al. (United States Patent Application Publication Number: US 2016/0364757) teaches determining which sponsored search result to provide (ad) based on multiple factors from a placement engine (see abstract and Figure 7) 
21.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIERSTEN SUMMERS whose telephone number is (571)272-6542. The examiner can normally be reached on Monday to Friday 07:00a.m.-03:30p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABHISHEK VYAS can be reached on (571)270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIERSTEN V SUMMERS/Primary Examiner, Art Unit 3621